Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.1 14, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.1 14. Applicant's submission filed on 1/19/2021 has been entered.
Claims 1-20 are presented for further examination.

DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues that the references fail to disclose the newly amended limitation.  Examiner respectfully disagrees. 
Judd, discloses “wherein the primary classification data is unrelated to a respective primary classification data of at least one other chatbot (Fig 1, each client device may have more than one personal assistant modules, so each device’s primary classification data is unrelated to the one other chatbot of a respective primary classification data.)”

Therefore, Judd, in view of Bailey, and further view of Murphy, discloses the amended limitations.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Judd et al hereinafter Judd (US 20170339088) in view of Beilby et al hereinafter Beilby (US 20120041903) in further view of Murphy et al hereinafter Murphy (US 20190370615).

Referring to Claim 1. Judd discloses a method in a computing device (refer to Fig 1, 102) executing a chatbot application, comprising: storing primary classification data in a memory, the primary classification data including a plurality of records each containing a primary class attribute and corresponding primary response data (120, Fig 1, refer to par 0045, 0050); storing  a copy of secondary classification data in the memory, the secondary classification data including a plurality of records each containing a secondary class attribute and corresponding secondary response data (indexes 128, 132, in knowledge engine, par 0032, 0034, 0035), wherein the secondary classification data is unrelated to the primary classification data (refer to par 0034); receiving a message from a client device via a network (refer to par 0036); determining whether the message matches any of the primary class attributes (refer to par 0050); determining whether the message matches any of the secondary class attributes (refer to par 0036, 0045); based on a match between the message and one of the secondary class attributes, selecting secondary response data corresponding to the one of the secondary class attributes (refer to par 0045 ); and transmitting a response to the client device, including the selected secondary response data (refer to par0034 ); “wherein the primary classification data is unrelated to a respective primary classification data of at least one other chatbot (Fig 1, each client device may have more than one personal assistant modules, so each device’s primary classification data is unrelated to the one other chatbot of a respective primary classification data.)”
Although Judd disclosed the invention substantially as claimed, Judd did not explicitly disclosing determined client characteristics based on the message received from clients and based on the selected secondary response data, generating further response data based on the determined client characteristics (refer to par 0035) and that the secondary classification data is situational data.  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Judd with Beilby because Beilby’s teaching would allow system of Judd to provide various conversation path based on the owner’s personality profiles, which makes the system more efficient and provide suitable answers to user’s needs. 
Although Judd and Beilby disclosed the invention substantially as claimed, Judd and Beilby did not explicitly disclosing “wherein the secondary classification data is accessible to the at least one other chatbot application” 
Murphy, in analogous art, discloses “wherein the secondary classification data is accessible to the at least one other chatbot application “wherein the secondary classification data is accessible to the at least one other chatbot application (refer to par 0108, 0109: different providers)”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Judd with Murphy because Murphy’s 


Referring to Claim 2. Judd, Beilby, and Murphy disclosed the method of claim 1, Judd further discloses: determining whether the message matches any of the secondary class attributes responsive to determining that the message does not match any of the primary class attributes (refer to par 0045 and 0050).

Referring to Claim 3. Judd, Beilby, and Murphy disclosed the method of claim 1, Judd further discloses further comprising: determining whether the message matches any of the primary class attributes responsive to determining that the message does not match any of the secondary class attributes (refer to par 0050).

Referring to Claim 4. Judd, Beilby, and Murphy disclosed the method of claim 1, Beilby further discloses: responsive to determining that the message does not match any of the primary class attributes or any of the secondary class attributes, selecting default response data (refer to par 0142).   
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Judd with Beilby because Beilby’s teaching would allow system of Judd to provide various conversation path based on the owner’s 

Referring to Claim 5. Judd, Beilby, and Murphy disclosed the method of claim 1, Judd further discloses wherein the secondary response data includes an identifier of a further computing device executing a further chatbot application (refer to par 0045).

Referring to Claim 6. Judd, Beilby, and Murphy disclosed the method of claim 5, Beilby further discloses wherein the secondary response data includes an integration element containing the identifier, for causing a routing server to direct the response to the client device and to the further computing device (refer to Fig 1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Judd with Beilby because Beilby’s teaching would allow system of Judd to provide various conversation path based on the owner’s personality profiles, which makes the system more efficient and provide suitable answers to user’s needs. 

Referring to Claim 7. Judd, Beilby, and Murphy disclosed the method of claim 1, Judd  wherein the memory comprises a central repository and selecting secondary response data comprises: storing a library identifier corresponding to the secondary classification data in the memory (refer to par 0050); transmitting the library identifier to the central repository (refer 

Referring to Claim 8. Judd, Beilby, and Murphy disclosed the method of claim 7, Judd further discloses: prior to transmitting the library identifier, determining whether to update the secondary classification data (refer to par 0033).

Referring to Claim 9. Judd, Beilby, and Murphy disclosed the method of claim 8, Beilby further discloses wherein the determination includes receiving a notification from the central repository that updated secondary classification data is available (refer to par 0219).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Judd with Beilby because Beilby’s teaching would allow system of Judd to provide various conversation path based on the owner’s personality profiles, which makes the system more efficient and provide suitable answers to user’s needs. 

Referring to Claim 10. Judd, Beilby, and Murphy disclosed the method of claim 7, Judd further discloses: storing a plurality of library identifiers each corresponding to distinct sets of secondary classification data (refer to par 0033); and transmitting each of the library identifiers to the central repository (refer to par 0033).

Referring to Claims 11-20, claims are rejected under similar rational as claims 1-10.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN C TANG whose telephone number is (571)272-3116.  The examiner can normally be reached on 5:30am - 2:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on (571) 272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAREN C TANG/Primary Examiner, Art Unit 2447